The bill in this cause was patterned after and is in all substantial respects the same as that considered by this court in Denson et al. v. Provident Mutual Life Ins. Co., 231 Ala. 574,166 So. 33, for a review of which by the United States Supreme Court, petition for certiorari was denied. Denson v. Provident Mutual Life Ins. Co., 299 U.S. 556, 57 S.Ct. 18,81 L.Ed. 409.
We are still of the opinion the ruling here in the above-cited authority is correct, and a rediscussion of the question would, of consequence, serve no useful purpose. *Page 698 
And upon the strength of that decision the decree appealed from is due to be affirmed. It is so ordered.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.